Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 24, 2016

                                      No. 04-16-00340-CV

                                IN THE MATTER OF S.A.H.,

                      From the 436th District Court, Bexar County, Texas
                               Trial Court No. 2014JUV01290
                         The Honorable Lisa Jarrett, Judge Presiding


                                         ORDER
       Appellant has filed a pro se motion claiming indigence and requesting a copy of the
appellate record. When we received a copy of appellant’s notice of appeal, it contained a copy
of an Order Appointing Appellate Counsel. The order reflects appellant is indigent and has
appointed appellate counsel. Appellant can obtain a copy of the record through his appointed
appellate counsel. Therefore, to obtain a copy of the record, appellant must contact his appointed
appellate counsel. Accordingly, appellant’s motion is DENIED.




                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of June, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court